Title: From Thomas Jefferson to Thomas Munroe, 14 July 1804
From: Jefferson, Thomas
To: Munroe, Thomas


               
                  
                     Dear Sir
                  
                  Washington July 14. 04.
               
               If you will be so good as to make particular & diligent enquiry as to the riotous workmen, and to designate those who were active and insolent on the late occasion, & therefore most proper to be excluded from the public yards, I shall be willing that the residue be recieved again. it will be necessary that you report the list to me that I may communicate it to the other public works. friendly salutations.
               
                  
                     Th: Jefferson
                  
               
            